Exhibit 10.1
 
AGREEMENT OF SALE AND PURCHASE


THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) is made this ____ day of
March, 2011, between CONTINENTAL INVESTMENTS GROUP, INC. (“Seller”) and CMG
HOLDINGS, INC. (“Buyer”). This Agreement shall be effective as of the date (the
“Effective Date”) on which Buyer and Seller execute this Agreement.


In consideration of the covenants and provisions contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1. AGREEMENT TO SELL AND PURCHASE. Seller acknowledges that it owns and posseses
collectible, hand-painted cartoon animation cels from the 1970s and 1980s,
produced by well-known entertainment industry studios. The cels are no longer
being produced as the industry now uses computer generated images to animate
cartoon characters. Buyer acknowledges that it wishes to acquire such
collectible cel art, thus: Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, subject to the terms and conditions of this Agreement,
20,000 pieces of cartoon animation art together with all right, title and
interest of Seller in and to said Cel Art (the “Cel Art”) in the following
series and amounts from the following studios:
 

 
a.) Filmation:
1,500 pieces of  She-Ra Princess of Power;
 
 
1,500 pieces of He-Man and the Masters of the Universe;
 
 
1,500 pieces of  Flash Gordon;
 
 
2,500 pieces of  Bravestarr;
       
b.) MCA/Universal:
    3,000 pieces of Back to the Future;    
2,000 pieces of Beethoven;
   
1,500 pieces of  Shelley Duvall’s Bedtime Stories;
       
c.) Lucasfilms:
3,500 pieces of Star Wars Ewoks;
        d.) Sony/Columbia:
3,000 pieces of The Real Ghostbusters.

 
Buyer acknowledges that the cel art collection consists of completed individual
cartoon cels that are matted, sealed with certificates as well as raw cel art
products that need to be archived, assembled and cataloged.


2. PURCHASE PRICE. The purchase price for the Cel Art collection is Five Million
Dollars ($5,000,000) (the “Purchase Price”), payable as follows: In lieu of a
cash payment, at the execution of this Agreement, the Purchase Price of FIVE
MILLION DOLLARS ($5,000,000) shall be paid to Sellers in the form of   FIFTY
THOUSAND (50,000) shares of Series B Preferred Shares of CMG HOLDINGS, INC  (the
“Preferred Stock”), the form of Preferred Stock designation is attached hereto.


 
 

--------------------------------------------------------------------------------

 
3. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller, to induce Buyers to enter
into this Agreement and to complete the sale and purchase of the Cel Art
hereunder, represent, warrant and covenant to Buyers as follows:


(a)Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of formation, with full corporate
power and authority to own, lease and operate its business and properties and to
carry on business in the places and in the manner as presently conducted or
proposed to be conducted.


(b) Sellers has no knowledge of, and have received no written notice from, any
governmental authority asserting any violation of any federal, state, county or
municipal laws, ordinances, codes, orders, regulations or requirements affecting
any portion of the Cel Art. There is no action, suit or proceeding pending or,
to the knowledge of Seller, threatened against or affecting Seller or the Cel
Art or any portion thereof relating to or arising out of the ownership of the
Cel Art, in any court or before or by any federal, state, county or municipal
department, commission, board, bureau or agency or other governmental
instrumentality.


 (c) Seller holds clear title to the Cel Art. Seller has good and marketable
title to, or valid and enforceable leasehold interest in the Cel Art, free and
clear of all Liens Seller has full legal right and all requisite power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution, delivery and performance of this Agreement by Seller and the
consummation by Seller of the transactions contemplated hereby have been duly
and effectively authorized by the Seller. This Agreement has been duly executed
and delivered by the Seller and constitutes a valid and legally binding
obligation of Seller, enforceable against Seller in accordance with its terms.


(d) Sellers have entered into no agreements of sale, options, or any other
claims to possession affecting the Cel Art. No other party has any right or
option to acquire the Cel Art or any portion thereof.


(e) The execution and delivery of this Agreement by Seller and the consummation
of the transactions contemplated hereby do not and shall not (a) contravene the
Certificate or Articles of Incorporation or Bylaws of Seller or (b) with or
without the giving of notice or the passage of time (i) violate, conflict with,
or result in a material breach of, or a material default or loss of rights
under, any covenant, agreement, mortgage, indenture, lease, instrument, permit
or license to which Seller is a party or by which Seller is bound, or any
judgment, order or decree, or any law, rule or regulation to which Seller is
subject, (ii) result in the creation of, or give any party the right to create,
any lien, charge, encumbrance or any other right or adverse interest (“Liens”)
upon any of the Cell Art, (iii) terminate or give any party the right to
terminate, amend, abandon or refuse to perform, any material agreement,
arrangement or commitment relating to the Cell Art.


(f) To the extent that the Cel Art include any right, title and/or interest in
and to trademarks, copyrights, trade names, service marks, trade secrets,
proprietary processes, business methods or similar tangible or intangible
property (“Intellectual Property”), such Intellectual Property is owned by
Seller, free and clear of all Liens.


 
 

--------------------------------------------------------------------------------

 
(d) No representation, statement or warranty by Sellers contained in this
Agreement contains or will contain any untrue statements or omits or will omit a
material fact necessary to make the statement of fact therein recited not
misleading. If, after Seller’s execution hereof, any event occurs or condition
exists which renders any of the representations contained herein untrue or
misleading, Seller shall promptly notify Buyer.


(e) There are no proceedings pending and to best of Seller’s knowledge,
threatened by or against Seller in bankruptcy, insolvency or reorganization in
any state or federal court.


(f) Seller is an Accredited Investor as that term is defined in Regulation D
promulgated under the Securities Act of 1933, as amended (the "Act"). Seller
acknowledges that the shares of Preferred Stock are being acquired solely for
the account of Seller and not with a view to, or for resale in connection with,
any distribution in any jurisdiction where such sale or distribution would be
precluded.  The Seller does not intend to dispose of all or any part of the
shares except in compliance with the provisions of the Act and applicable state
securities laws, and understands that the shares are being offered pursuant to a
specific exemption under the provisions of the Act, which exemption(s) depends,
among other things, upon the compliance with the provisions of the Act.
 
(g)  The commercial value of the “Cel Art” described in Paragraph 1 hereof, is
not less than $5,000,000.00.


4. REPRESENTATIONS AND WARRANTIES OF BUYER.


Buyer, to induce Seller to enter into this Agreement and to complete the sale
and purchase of the Cel Art hereunder, represent, warrant and covenant to Seller
that:


(a) Buyer is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of formation, with full corporate
power and authority to own, lease and operate its business and properties and to
carry on business in the places and in the manner as presently conducted or
proposed to be conducted. The execution, delivery and performance of this
Agreement by Buyer and the consummation by Buyer of the transaction contemplated
hereby has been duly and effectively authorized by the Buyer. This Agreement has
been duly executed and delivered by the Buyer and constitutes a valid and
legally binding obligation of Buyer, enforceable against Buyer in accordance
with its terms.


(b) The shares of Preferred Stock are duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens and shall not be subject to
preemptive rights or similar rights of shareholders.


 
 

--------------------------------------------------------------------------------

 
(c) No representation, statement or warranty by Buyer contained in this
Agreement contains or will contain any untrue statements or omits or will omit a
material fact necessary to make the statement of fact therein recited not
misleading. If, after Buyer’s execution hereof, any event occurs or condition
exists which renders any of the representations contained herein untrue or
misleading, Buyer shall promptly notify Seller.


(d) To the best of Buyer’s knowledge, there are no proceedings pending or
threatened by or against Buyer in bankruptcy, insolvency or reorganization in
any state or federal court.


5. CONDITIONS OF BUYER’S OBLIGATIONS. The obligation of Buyer under this
Agreement to purchase the Cel Art from Seller is subject to the satisfaction at
closing of each of the following conditions (any one of which may be waived in
whole or in part by Buyer at or prior to closing):


(a) All of the representations and warranties by Seller set forth in this
Agreement shall be true and correct at and as of closing in all material
respects as though such representations and warranties were made at and as of
closing, and Seller shall have performed, observed and complied with all
covenants, agreements and conditions required by this Agreement to be performed
on its part prior to or as of closing.


(b) At closing, Seller shall deliver to Buyer duly executed originals and all
other documents as reasonably may be required to consummate this transaction in
accordance with this Agreement.


(c) At the closing, Seller will deliver to the Buyer all documents, certificates
and agreements necessary to transfer to the Buyer good and marketable title to
the Cel Art, free and clear of any and all Liens thereon, including without
limitation, assignments with respect to the Cel Art.


6. CONDITION OF SELLERS’ OBLIGATIONS. Seller’s obligation to sell and convey the
Cel Art under this Agreement shall be conditioned upon issuance of the Preferred
Stock to Seller.


7. NOTICE. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered (i) in person, (ii) by registered or
certified mail, return receipt requested, or (iii) by recognized overnight
delivery service providing positive tracking of items (for example, Federal
Express) addressed as follows or at such other address of which Seller or Buyer
shall have given notice as herein provided:


IF INTENDED FOR SELLERS:
Continental Investment Group, Inc
934 N University Dr
Coral Springs, FL 33071




IF INTENDED FOR BUYERS:
CMG Holdings, Inc.
5601 Biscayne Blvd, 2nd Floor
Miami, FL 33137
Attention:  Michael A. Vandetty


 
 

--------------------------------------------------------------------------------

 
All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof two (2) business days after deposit
in United States mails or one (1) business day after delivery to a recognized
overnight carrier. Notices by the parties may be given on their behalf by their
respective attorneys.


8. MISCELLANEOUS.


(a) All of the representations and warranties contained in this Agreement, all
covenants, agreements and indemnities made herein, and all obligations to be
performed under the provisions hereof shall survive Settlement for a period of
one (1) year.


(b) The captions in this Agreement are inserted for convenience of reference
only and in no way define, describe or limit the scope or intent of this
Agreement or any of the provisions hereof.


(c) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, legal
representatives, successors and assigns.


(d) This Agreement contains the whole agreement between Seller and Buyer and
there are no other terms, obligations, covenants, representations, statements or
conditions, oral or otherwise of any kind whatsoever concerning this sale and
purchase. This Agreement shall not be altered, amended, changed or modified
except in writing executed by the parties hereto.


(e) This Agreement shall be construed in accordance with the laws of the State
FLORIDA.


(f) Both parties to this Agreement having participated fully and equally in the
negotiation and preparation hereof, this Agreement shall not be more strictly
construed, or any ambiguities within this Agreement resolved, against either
party hereto.


(g)  In the event that an independent appraisal or evaluation of the “Cel Art”
results in a valuation less than $5,000,000.00, Seller shall transfer to Buyer
sufficient additional items of “Cel Art” to increase the total value of “Cel
Art” transferred hereby to not less than $5,000,000.00.


9. EXECUTION. This Agreement may be executed in one or more counterpart
originals, which taken together shall constitute but one and the same original
instrument.




Signature page to follow




 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed, under seal, as of the day and year first written
above.




SELLER:
CONTINENTAL INVESTMENT GROUP, INC


BY: ­­­­­­­­­­­­­­­­­­­­­_________________
        Steve Markley, President


BUYER:
CMG HOLDINGS, INC.


BY: _________________
        _________________. President
 
 









 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 